     8:18-cv-00491-JFB Doc # 29 Filed: 09/09/20 Page 1 of 1 - Page ID # 1219




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

PATRICK T. SMITH,

                     Plaintiff,                                 8:18CV491

       vs.                                                     JUDGMENT

NANCY A. BERRYHILL, Acting
Commissioner of Social Security;

                     Defendant.




      Pursuant to the Memorandum and Order entered on this date (Filing No. 28)

judgment for attorney fees is entered in favor of plaintiff in the amount of $10,500 under

42 U.S.C. § 406(b) payable to counsel Timothy Cuddigan who will then effectuate the

return of the Equal Access to Justice Act fee award ($1,764.38) under 28 U.S.C. § 2412(d)

to Mr. Smith and disburse to Mr. Kappelman his portion of the 406(b) award.


      Dated this 9th day of September, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
